TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00439-CV



                                   Peter D. Wagner, Appellant

                                                 v.

                        New Century Mortgage Corporation, Appellee


              FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-07-006235, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               On August 2, 2007, appellant Peter D. Wagner filed his notice of appeal from the trial

court’s judgment denying Wagner’s appeal of the decision of the justice court in a forcible entry and

detainer action filed against Wagner by appellee New Century Mortgage Corporation. On January

7, 2008, we informed Wagner that he must designate and pay for the clerk’s and reporter’s records,

or make satisfactory arrangements for payment, and advise this Court in writing that he had done so,

no later than January 18, 2008. See Tex. R. App. P. 34.5(b)(2), 34.6(b)(1). We further informed

Wagner that failure to do so would result in dismissal of his appeal for want of prosecution. See

Tex. R. App. P. 37.3(b). The deadline has passed, and we have not received a response from
Wagner. We have received confirmation from the county clerk’s office that Wagner has not paid

for the record. Accordingly, we dismiss this appeal for want of prosecution.1




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: February 26, 2008




       1
          In connection with this appeal, Wagner filed a “Motion to Stay Execution of Writ of
Possession/Vacate,” and an “Amended Motion for Stay.” This Court overruled both motions.
Subsequently, Wagner filed a “Second Motion for Stay for Fraud on the Court(s),” which raised
arguments similar to those made in his previous stay motions. In light of our dismissal of Wagner’s
appeal for want of prosecution, we dismiss this motion as moot.

                                                2